IN THE SUPREME COURT OF TEXAS
                                          444444444444
                                             NO . 12-0617
                                          444444444444



                       UNION CARBIDE CORPORATION, PETITIONER,
                                                  v.


         DAISY E. SYNATZSKE AND GRACE ANNETTE WEBB, INDIVIDUALLY
        AND AS REPRESENTATIVES AND CO -EXECUTRIXES OF THE ESTATE OF
          JOSEPH EMMITE, SR., JOSEPH EMMITE, JR., DOROTHY A. DAY,
           VERA J. GIALMALVA AND JAMES R. EMMITE, RESPONDENTS

           4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                      COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444

                                     Argued October 10, 2013


       JUSTICE JOHNSON delivered the opinion of the Court, in which CHIEF JUSTICE HECHT ,
JUSTICE GREEN , JUSTICE WILLETT , and JUSTICE BROWN joined.

       JUSTICE LEHRMANN filed a dissenting opinion.

       JUSTICE BOYD filed a dissenting opinion, in which JUSTICE GUZMAN , JUSTICE LEHRMANN ,
and JUSTICE DEVINE joined.


       This interlocutory appeal concerns an asbestos-related injury suit in which Union Carbide

Corporation filed a motion to dismiss based on the plaintiffs’ alleged failure to timely serve a

statutorily compliant physician report. The Multi-District Litigation pretrial court denied the motion.

On interlocutory appeal the court of appeals affirmed. It held that the plaintiffs did not file a
compliant report, but that the report requirement was unconstitutionally retroactive as applied to the

plaintiffs’ claims.

        We agree with the court of appeals that a statutorily compliant report was not filed. But we

disagree that, as applied in this case, the report requirements are unconstitutional. Accordingly, we

reverse the judgment of the court of appeals and render judgment dismissing the suit.

                                                I. Background

        Joseph Emmite, who died in June 2005, worked as an insulator at Union Carbide for nearly

forty years before he began receiving disability in 1979. At that time, Joseph had numerous health

issues including a kidney disorder that required steroid therapy, a torn biceps muscle, and chronic

fatigue, weakness, and vertigo. He was hospitalized twice during the last year of his life. His last

hospitalization was in May 2005, because of edema, or swelling, in his legs. His medical history

reflected, among other matters, that Joseph had been unable to walk for two years because of a

deteriorated hip joint, he was unable to feed himself, he had dementia, and he had previously been

diagnosed as having asbestosis. X-rays, an ultra-sound, and a computerized tomography performed

during his final hospitalization showed lung calcifications that were most likely due to asbestos

exposure. Dr. Prince was called in as a consulting pulmonologist and diagnosed him as having

pulmonary asbestosis. When Joseph died on June 15, 2005, his death certificate listed the cause of

death as “Alzheimer’s disease/dementia.” In June 2007, the representatives of Joseph’s estate and

his surviving children (the Emmites)1 filed a wrongful death suit against Union Carbide and thirty-

        1
          The plaintiffs are Daisy E. Synatzske and Grace Annette W ebb, individually and as representatives and
co-executrixes of the estate of Joseph Emmite, Sr., Joseph Emmite, Jr., Dorothy A. Day, Vera J. Gialmalva, and James
R. Emmite.

                                                         2
seven other defendants.2 As to Union Carbide the Emmites alleged that Joseph was exposed to

asbestos throughout his work life there and the long-term exposure caused him to develop asbestosis,

which in turn was a cause of his death.

         Chapter 90 of the Texas Civil Practice and Remedies Code was enacted by the 79th

Legislature in 2005, signed by the Governor in May 2005, and became effective on September 1 of

that year. Act of May 16, 2005, 79th Leg., R.S., ch. 97, § 1, 2005 Tex. Gen. Laws 169; see TEX . CIV .

PRAC. & REM . CODE §§ 90.001–012. Chapter 90 applies to actions commenced after its effective

date and requires claimants—persons alleged to have suffered an asbestos-related injury and any

persons seeking recovery of damages for or arising from the injury or death of the exposed

person—to serve each defendant with a physician report meeting certain requirements. TEX . CIV .

PRAC. & REM . CODE §§ 90.001, 90.006. Thus, Chapter 90 was law before Joseph died, although it

did not apply to suits filed during the more than two months between his death and September 1,

2005. Id. §§ 90.001–012. Because the Emmites did not file suit until 2007, Chapter 90 applies to

their claims.

         In order to meet Chapter 90’s requirements, the Emmites attached a report by Dr. Richard

Kradin to their original petition. Union Carbide responded with a motion to dismiss in which it



         2
          The other defendants are no longer parties. They were AMF Incorporated; The Anchor Packing Company;
Aqua-Chem, Inc. (d/b/a Cleaver-Brooks Division); A.W. Chesterton Company; Bondex International, Inc.; Carborundum
Company, n/k/a Industrial Holdings Corporation; Certainteed Corporation; Crown Cork & Seal Co., Inc.; Foster W heeler
Corporation; Garlock, Inc.; Georgia Pacific Corporation; General Electric Company; General Refractories Company;
Grefco, Inc.; Henry Vogt Machine Company; Ingersoll-Rand Company; Owens-Illinois, Inc.; Rapid American
Corporation; Riley Power, Inc.; Triplex, Inc.; Ametek, Inc.; Uniroyal, Inc.; Viacom, Inc.; W estinghouse Electric
Corporation; W yatt Industries Inc.; Zurn Industries, Inc.; Bechtel Corporation; Fluor Corporation; Fluor Enterprises, Inc.;
Mundy Industrial Maintenance, Inc.; Natkin & Company; Parsons Energy & Chemicals Group Inc.; Resco Holding, Inc.;
Santa Fe Braun, Inc.; and Trinity Construction Company, Inc.

                                                             3
asserted that the report did not meet Chapter 90’s requirements. The Emmites, in turn, served Union

Carbide with a report authored by Dr. J.D. Britton.

         In September 2007, the MDL pretrial court3 (the MDL court or trial court) held a hearing on

Union Carbide’s motion to dismiss. At the hearing Union Carbide argued that the Emmites’ claims

should be dismissed because neither Dr. Kradin’s report nor Dr. Britton’s report complied with

Chapter 90, primarily because neither report referenced pulmonary function testing showing that

Joseph suffered functional pulmonary impairment.4 The trial court denied the motion to dismiss

orally, but did not deny it by written order.

         Union Carbide moved for reconsideration and the trial court conducted a hearing on that

motion. In its motion and at the hearing, Union Carbide reiterated its position that the suit should

be dismissed because Chapter 90 required pulmonary function testing and testing was neither

performed on Joseph nor mentioned in a physician’s report. The Emmites informed the court that

they were seeking an amended death certificate showing asbestosis as a cause of death. In light of

the Emmites’ representations, the trial court left the record open for six weeks and indicated that


         3
             See T EX . C IV . P RAC . & R EM . C O D E § 90.010.

         4
           A section 90.003 report must:
                   verif[y] that the exposed person has asbestos-related pulmonary impairment as demonstrated
                   by pulmonary function testing showing:
                             (i) forced vital capacity below the lower limit of normal or below 80 percent of
                             predicted and FEV1/FVC ratio (using actual values) at or above the lower limit of
                             normal or at or above 65 percent; or
                             (ii) total lung capacity, by plethysmography or timed gas dilution, below the lower
                             limit of normal or below 80 percent of predicted.
Id. § 90.003(a)(2)(D). If a claimant’s pulmonary function test results do not meet the requirements of section
90.003(a)(2)(D), a physician’s report meeting the requirements of section 90.003(c) may be substituted. That section
requires the physician’s report to include, among other matters, “the specific pulmonary function test findings on which
the physician relies to establish that the exposed person has restrictive impairment.” Id. § 90.003(c)(3).

                                                                    4
Union Carbide’s motion would be granted if the death certificate was not amended during that time

to reflect asbestosis as a cause of death.

         Six weeks later, the Emmites again served Union Carbide with Dr. Britton’s report and

asserted for the first time that the report complied with section 90.010(f)(1)—the “safety valve”

provision of Chapter 90 which provides an alternative from the report standards in section

90.003—even though the Emmites had declined to rely upon that section at the November hearing.5

The trial court held another hearing in January 2008. At that hearing the Emmites informed the court

they were still awaiting the amended death certificate, but they had learned in discovery that Joseph

had pulmonary function tests performed during his employment with Union Carbide and, using those

pulmonary function testing results in conjunction with Dr. Britton’s report, they were now

proceeding under the safety valve provision in section 90.010(f)(1). They also requested a full

evidentiary hearing as required by section 90.010(g) for claimants proceeding under the safety valve

provision. The court granted the Emmites’ request for an evidentiary hearing and also granted Union


         5
           To comply with the “safety valve” provision a claimant must serve a report that:
                   (A) complies with the requirements of Sections 90.003(a)(2)(A), (B), (E), and (F) and
                   90.003(b) or Sections 90.004(a)(1), (2), and (4) and 90.004(e); and
                   (B) verifies that:
                            (i) the physician making the report has a physician-patient relationship with the
                            exposed person;
                            (ii) pulmonary function testing has been performed on the exposed person and the
                            physician making the report has interpreted the pulmonary function testing;
                            (iii) the physician making the report has concluded, to a reasonable degree of
                            medical probability, that the exposed person has radiographic, pathologic, or
                            computed tomography evidence establishing bilateral pleural disease or bilateral
                            parenchymal disease caused by exposure to asbestos or silica; and
                            (iv) the physician has concluded that the exposed person has asbestos-related or
                            silica-related physical impairment comparable to the impairment the exposed person
                            would have had if the exposed person met the criteria set forth in Section 90.003 or
                            90.004.
Id. § 90.010(f)(1).

                                                            5
Carbide’s request to depose Dr. Suzanne McClure, the doctor who signed Joseph’s death certificate.

The evidentiary hearing was deferred until after the deposition.

       Dr. McClure was injured in an automobile accident and Union Carbide was unable to depose

her until September 2009. After taking her deposition, Union Carbide renewed its motion to dismiss.

The Emmites responded by arguing that the renewed motion was untimely and Union Carbide

waived its right to seek dismissal by engaging in discovery after the previous hearing. They also

attached a report dated October 28, 2009, from Dr. Joseph Prince, a pulmonologist who treated

Joseph just before he died. The Emmites asserted that Dr. Prince’s report complied with the safety

valve requirements.

       The trial court held a fourth hearing in November 2009 to address the renewed motion to

dismiss. Following that hearing, but before the court ruled, the Emmites filed an amended version

of Dr. Prince’s report. In the amended report Dr. Prince explained that he served as Joseph’s treating

physician immediately before his death, he had reviewed Joseph’s medical records and occupational

and exposure histories, and he opined that (1) Joseph had pulmonary asbestosis, (2) Joseph’s

debilitated state would have made pulmonary function testing difficult, and (3) Joseph had asbestos-

related impairment comparable to the criteria in Chapter 90. In December 2009, the trial court held

a fifth hearing, following which it signed an order denying Union Carbide’s motion to dismiss.6

       6
           In support of its ruling, the MDL court found that:
                  (1) Joseph worked as an insulator for approximately 39 years at the Union Carbide
                  Texas City facility;
                  (2) The autopsy findings revealed asbestosis that had resulted in severe pulmonary
                  fibrosis and the cause of death was the combined effects of retained asbestos fibers;
                  (3) Texas Civil Practice and Remedies Code sections 90.003 and 90.004 do not
                  adequately assess Joseph’s pulmonary impairment due to physical and mental
                  limitations from which he suffered;

                                                            6
        Union Carbide filed an interlocutory appeal from the denial of its motion to dismiss. See

TEX . CIV . PRAC. & REM . CODE § 51.014(a)(11). On appeal it asserted that the trial court abused its

discretion by considering reports and evidence other than the initial reports of Drs. Kradin and

Britton because the Emmites neither moved for nor showed good cause for an extension of time to

file additional reports. It also contended that even if the trial court properly considered the later-filed

report of Dr. Prince, that report failed to comply with the safety valve requirements because Joseph’s

pulmonary function test results did not show that he had pulmonary function impairment, Dr. Prince

testified that the tests were normal, and Dr. Prince did not utilize the test results in reaching his

conclusion that Joseph demonstrated pulmonary impairment. The Emmites argued that the court of




                (4) Shortly before his death Joseph suffered from physical and mental limitations,
                which made it impossible for him to take a pulmonary function test;
                (5) Had Joseph been physically and mentally capable of performing a pulmonary
                function test, the results would have demonstrated pulmonary impairment greater
                than that required under Texas Civil Practice and Remedies Code section 90.003;
                (6) Due to Joseph’s physical and mental limitations, severe asbestosis, and death,
                the medical criteria set forth in Texas Civil Practice and Remedies Code
                section 90.003 do not adequately assess Joseph’s physical impairment caused by
                exposure to asbestos;
                (7) Dr. Prince is a qualified, board-certified pulmonary specialist who served Joseph
                as his last treating physician;
                (8) In his report and testimony, Dr. Prince verified that pulmonary function testing
                had been previously performed on Joseph, and that he interpreted the results;
                (9) Other than cross-examination of Dr. Prince at his deposition, Union Carbide
                offered no evidence, either by way of live expert testimony, depositions, or fact
                witnesses to contradict the findings of Dr. Prince;
                (10) Dr. Prince had no history of working as a litigation consultant. The testimony
                and opinions offered by Dr. Prince were at all times credible, reliable and
                uncontroverted;
                (11) Joseph’s case presents unique and extraordinary physical and medical
                characteristics justifying denial of Union Carbide’s Motion to dismiss;
                (12) Joseph’s family produced sufficient credible evidence to allow a finder of fact
                to reasonably find that his asbestos impairment was comparable to the impairment
                that an exposed person would have had if the exposed person met the criteria set
                forth in section 90.003.

                                                         7
appeals did not err in considering all of the evidence presented throughout the pretrial process, that

Dr. Prince’s report was fully compliant with the requirements of section 90.010(f)(1), and if that

section imposed a requirement of pulmonary function testing demonstrating pulmonary impairment,

it violated the Texas Constitution’s prohibition against retroactive laws as it applied to them.

       In an en banc decision on rehearing, the court of appeals held that the MDL court properly

considered all of the Emmites’ physician reports, section 90.010(f)(1) requires pulmonary function

testing to have been performed on the person allegedly injured, and the testing must have been

relevant to the physician’s diagnosis of functional pulmonary impairment. Union Carbide Corp. v.

Synatzske, 386 S.W.3d 278, 307 (Tex. App.—Houston [1st Dist.] 2012, pet. granted). After noting

that Dr. Prince testified that he did not use Joseph’s pulmonary testing results in reaching his

diagnosis, the appeals court concluded that his report did not satisfy the requirements of section

90.010(f)(1)(B)(ii). Id. at 297. Then, referencing Robinson v. Crown Cork & Seal Co., 335 S.W.3d
126 (Tex. 2010), the court held that as applied to the Emmites’ claims, section 90.010(f)(1)(B)(ii)

violated the Texas Constitution’s prohibition against retroactive laws. Id. at 307.

       We begin by reviewing the relevant provisions of Chapter 90.

                       II. Civil Practice and Remedies Code Chapter 90

       As noted previously, Chapter 90 of the Texas Civil Practice and Remedies Code was enacted

by the 79th Legislature in 2005, signed by the Governor in May 2005, and became effective on

September 1 of that year. Act of May 16, 2005, 79th Leg., R.S., ch. 97, § 1, 2005 Tex. Gen. Laws

169; see TEX . CIV . PRAC. & REM . CODE §§ 90.001–012. By enacting Chapter 90, the Legislature

sought to address an asbestos litigation crisis which it found was “costly to employers, employees,

                                                  8
litigants, and the court system.” Act of May 16, 2005, 79th Leg., R.S., ch. 97, § 1(d), (h), 2005 Tex.

Gen. Laws 169. The Legislature’s stated purpose in enacting the legislation was to protect

         the right of people with impairing asbestos-related . . . injuries to pursue their claims
         for compensation in a fair and efficient manner through the Texas court system,
         while at the same time preventing scarce judicial and litigant resources from being
         misdirected by the claims of individuals who have been exposed to asbestos . . . but
         have no function or physical impairment from asbestos-related . . . disease.

Id. § 1(n). To accomplish its purpose, the Legislature

         (1) adopt[ed] medically accepted standards for differentiating between individuals
         with nonmalignant asbestos-related . . . disease causing functional impairment and
         individuals with no functional impairment;
         (2) provided a method to obtain the dismissal of lawsuits in which the exposed
         person has no functional impairment, while at the same time protecting a person’s
         right to bring suit on discovering an impairing asbestos-related . . . injury; and
         (3) creat[ed] an extended period before limitations begin to run in which to bring
         claims for injuries caused by the inhalation or ingestion of asbestos . . . to preserve
         the right of those who have been exposed to asbestos . . . but are not yet impaired to
         bring a claim later in the event that they develop an impairing asbestos-related . . .
         injury.

Id.

         Chapter 90 created physician report requirements for claimants. TEX . CIV . PRAC. & REM .

CODE §§ 90.003, 90.010(f)(1). Section 90.003 requires claimants suing for non-cancerous, asbestos-

related injuries to serve each defendant with a detailed occupational and exposure history, a detailed

medical and smoking history of the exposed person, and a physician’s report which includes a

verification that the physician conducted a detailed physical examination. Id. §§ 90.003(a)(2)(A),

90.003(b).7 The report must include the details of those histories and verify that ten years have

         7
          Section 90.003(a)(2) requires a claimant asserting a non-cancerous, asbestos-related injury claim to serve each
defendant with
        (2) a report by a physician who is board certified in pulmonary medicine, internal medicine, or

                                                           9
elapsed between the initial exposure and the physician’s diagnosis. Id. § 90.003(a)(2)(B). Section

90.003 also requires the physician’s report to verify that the exposed person has a statutorily


            occupational medicine and whose license and certification were not on inactive status at the time the
            report was made that:
                       (A) verifies that the physician or a medical professional employed by and under the direct
                       supervision and control of the physician:
                                 (i) performed a physical examination of the exposed person, or if the exposed
                                 person is deceased, reviewed available records relating to the exposed person’s
                                 medical condition;
                                 (ii) took a detailed occupational and exposure history from the exposed person or,
                                 if the exposed person is deceased, from a person knowledgeable about the alleged
                                 exposure or exposures that form the basis of the action; and
                                 (iii) took a detailed medical and smoking history that includes a thorough review
                                 of the exposed person’s past and present medical problems and their most probable
                                 cause;
                       (B) sets out the details of the exposed person’s occupational, exposure, medical, and smoking
                       history and verifies that at least 10 years have elapsed between the exposed person’s first
                       exposure to asbestos and the date of diagnosis;
                       (C) verifies that the exposed person has:
                                 (i) a quality 1 or 2 chest x-ray that has been read by a certified B-reader according
                                 to the ILO system of classification as showing:
                                             (a) bilateral small irregular opacities (s, t, or u) with a profusion grading
                                             of 1/1 or higher, for an action filed on or after May 1, 2005;
                                             (b) bilateral small irregular opacities (s, t, or u) with a profusion grading
                                             of 1/0 or higher, for an action filed before May 1, 2005; or
                                             (c) bilateral diffuse pleural thickening graded b2 or higher including
                                             blunting of the costophrenic angle; or
                                 (ii) pathological asbestosis graded 1(B) or higher under the criteria published in
                                 “Asbestos-Associated Diseases,” 106 Archives of Pathology and Laboratory
                                 Medicine 11, Appendix 3 (October 8, 1982);
                       (D) verifies that the exposed person has asbestos-related pulmonary impairment as
                       demonstrated by pulmonary function testing showing:
                                 (i) forced vital capacity below the lower limit of normal or below 80 percent of
                                 predicted and FEV1/FVC ratio (using actual values) at or above the lower limit of
                                 normal or at or above 65 percent; or
                                 (ii) total lung capacity, by plethysmography or timed gas dilution, below the lower
                                 limit of normal or below 80 percent of predicted;
                       (E) verifies that the physician has concluded that the exposed person’s medical findings and
                       impairment were not more probably the result of causes other than asbestos exposure
                       revealed by the exposed person’s occupational, exposure, medical, and smoking history; and
                       (F) is accompanied by copies of all ILO classifications, pulmonary function tests, including
                       printouts of all data, flow volume loops, and other information demonstrating compliance
                       with the equipment, quality, interpretation, and reporting standards set out in this chapter,
                       lung volume tests, diagnostic imaging of the chest, pathology reports, or other testing
                       reviewed by the physician in reaching the physician’s conclusions.
T EX . C IV . P RAC . & R EM . C O D E § 90.003(a)(2).

                                                                10
specified threshold level of asbestos-related functional pulmonary impairment as demonstrated by

pulmonary function testing. Id. § 90.003(a)(2)(D). The statute specifies a threshold level of

impairment by requiring the pulmonary function testing to demonstrate that the exposed person has

         forced vital capacity below the lower limit of normal or below 80 percent of
         predicted and FEV1/FVC ratio (using actual values) at or above the lower limit of
         normal or at or above 65 percent; or total lung capacity, by plethysmography or timed
         gas dilution, below the lower limit of normal or below 80 percent of predicted.

Id. § 90.003(a)(2)(D).8 Further, the report must verify that the medical findings and impairment were

not more likely the result of causes other than asbestos exposure, as well as include copies of all the

test results and other medical documents the physician relied upon in reaching the physician’s

medical conclusions. Id. § 90.003(a)(2)(E)-(F). In the event a claimant’s pulmonary function test

results do not meet the requirements of section 90.003(a)(2)(D)(i) or (ii), section 90.003(c) permits

the required physician’s report to use different criteria for verifying that the exposed person has

restrictive impairment from asbestosis. Id. § 90.003(c). But under that section the physician still

must identify the specific pulmonary function test findings on which the physician relies to establish

that the exposed person has restrictive functional impairment. Id. § 90.003(c)(3).

         Chapter 90 includes an alternative safety valve impairment provision for situations in which

an exposed person can demonstrate asbestos-related impairment, but cannot satisfy the criteria in

section 90.003. See id. § 90.010(f)(1),(j). The safety-valve provision applies “only in exceptional


         8
           “FEV1” means forced expiratory volume in the first second, which is the maximal volume of air expelled in
one second during performance of simple spirometric tests. T EX . C IV . P RAC . & R EM . C O D E § 90.001(9). “FVC” means
forced vital capacity, which is the maximal volume of air expired with maximum effort from a position of full inspiration.
Id. § 90.001(10). “Plethysmography” means the test for determining lung volume, also known as “body
plethysmography,” in which the subject of the test is enclosed in a chamber that is equipped to measure pressure, flow,
or volume change. Id. § 90.001(22).

                                                           11
and limited circumstances.” Id. Section 90.010(f) mandates a physician report demonstrating the

physician considered the individual physical, occupational, and medical history requirements of the

person allegedly injured by asbestosis, and also requires the physician to rule out non-asbestos causes

and include all appropriate documentation. Id. §§ 90.003(a), 90.010(f)(1)(A). A safety-valve

physician report must also show that

       (i) the physician making the report has a physician-patient relationship with the
       exposed person;
       (ii) pulmonary function testing has been performed on the exposed person and the
       physician making the report has interpreted the pulmonary function testing;
       (iii) the physician making the report has concluded, to a reasonable degree of medical
       probability, that the person has radiographic, pathologic, or computed tomography
       evidence establishing bilateral pleural disease or bilateral parenchymal disease
       caused by exposure to asbestos or silica; and
       (iv) the physician has concluded that the exposed person has asbestos-related . . .
       physical impairment comparable to the impairment the exposed person would have
       had if the exposed person met the criteria set forth in Section 90.003.

Id. § 90.010(f)(1)(B) (emphasis added).

       There are additional requirements for claimants proceeding under section 90.010(f): the MDL

court must find that

       (A) the report and medical opinions offered by the claimant are reliable and credible;
       (B) due to unique or extraordinary physical or medical characteristics of the exposed
       person, the medical criteria set forth in Section[] 90.003 do[es] not adequately assess
       the exposed person’s physical impairment caused by exposure to asbestos . . . ; and
       (C) the claimant has produced sufficient credible evidence for a finder of fact to
       reasonably find that the exposed person is physically impaired as the result of
       exposure to asbestos . . . to a degree comparable to the impairment the exposed
       person would have had if the exposed person met the criteria set forth in Section
       90.003.

Id. § 90.010(f)(2). The MDL court must permit a reasonable time for discovery and conduct an

evidentiary hearing before considering whether the requirements of section 90.010(f)(2) have been

                                                  12
met. Id. § 90.010(g). The court is required to make written findings and to specifically identify “(1)

the unique or extraordinary physical or medical characteristics of the exposed person that justify the

application of this section; and (2) the reasons the criteria set forth in Section[] 90.003 . . . do not

adequately assess the exposed person’s physical impairment caused by exposure to asbestos.” Id.

§ 90.010(h).

        Chapter 90 imposes timing requirements for claimants to serve the required physician reports

as well as a procedural structure for defendants to move for dismissal if a compliant report is not

filed. A claimant proceeding under section 90.003 must serve the defendant with a compliant report

not later than thirty days after the defendant’s answer or appearance. Id. § 90.006(a). If the claimant

either fails to serve any report or serves a report that does not comply with section 90.003, a

defendant may, within thirty days of being served (or if no report was served, within thirty days of

the date the report was due), file a motion to dismiss. Id. § 90.007(a). A claimant may then respond

within fifteen days by either filing a compliant report or amending a previously filed but non-

compliant report. Id. § 90.007(b).

        If the court determines that the motion to dismiss is meritorious, dismissal by written order

is mandatory, “except as provided by section 90.010(d) or (e).” Id. § 90.007(c). Section 90.010(e)

in turn requires dismissal for failure to serve a report that complies with section 90.003 unless the

claimant meets the safety valve provisions. Id. § 90.010(e). The court is also permitted, “on the

motion of a party showing good cause,” to alter the timing requirements for serving motions,

responses, or reports. Id. § 90.007(e).



                                                  13
         As is readily apparent from the foregoing in Chapter 90, the Legislature focused on physical,

functional impairment and sought to preserve resources for those persons who could demonstrate

such impairment due to asbestos exposure. Act of May 16, 2005, 79th Leg., R.S., ch. 97, § 1(n),

2005 Tex. Gen. Laws 169, 170. To achieve this goal it adopted medically accepted standards for

differentiating between individuals with nonmalignant asbestos-related disease causing functional

pulmonary physical impairment and individuals exposed to asbestos but who did not have such

impairment. Id. The Legislature selected functional pulmonary impairment as the dividing line

between those who could pursue asbestos-related injury claims9 and those who could not. In order

to establish an objectively determinable distinction between the two types of claimants, it mandated

a “medically accepted standard”—pulmonary function testing—as a key component of the required

physician report.        See TEX . CIV . PRAC. & REM . CODE §§ 90.001(23), 90.003(a)(2)(D),

90.003(a)(2)(c), 90.010(f)(1)(B)(ii).

         Having reviewed the statutory construct, we move to the merits. We begin by considering

whether the Emmites timely filed physician reports.

                                        III. Timeliness of the Reports

         Union Carbide argues that the trial court erred by considering any of the Emmites’ reports

other than the two reports filed before the September 14, 2007 hearing. We disagree.

         Union Carbide does not dispute the timeliness of the physician reports of Dr. Kradin,

attached to the Emmites’ original petition, or the initial report of Dr. Britton, served in response to


         9
           “Asbestos-related injury” means personal injury or death allegedly caused, in whole or in part, by inhalation
or ingestion of asbestos. Id. § 90.001(2).

                                                          14
Union Carbide’s initial motion to dismiss. Rather, it argues that any further reports were untimely

because they were filed more than fifteen days after the motion to dismiss was filed, and the

Emmites never moved for an extension of time. See id. §§ 90.007(b), (e).

       Union Carbide’s initial motion to dismiss was premised on the lack of a report meeting

section 90.003(a)’s requirements. As previously noted, the trial court orally denied the motion, but

did not sign a written order. And because the court ruled in their favor, the Emmites had no reason

to move for an extension of time or to supplement their physician reports.

       In its motion for reconsideration, Union Carbide argued, among other things, that the absence

of references to pulmonary function testing in the Emmites’ physician reports made them non-

compliant with both section 90.003 and the alternative safety valve requirements of section

90.010(f)—the section the pretrial court relied upon when it orally denied Union Carbide’s motion

to dismiss. At the November 2007 hearing on Union Carbide’s motion to reconsider, the Emmites

asserted they were still proceeding under section 90.003, reiterated their contention that the

pulmonary function testing requirements of Chapter 90 were inapplicable in a death case, and

notified the court that they were attempting to have Joseph’s death certificate amended so asbestosis

would be listed as a cause of death. The court granted them six weeks to do so, and indicated that

it would make its ruling on Union Carbide’s motion to reconsider and the underlying motion to

dismiss based on the outcome of the Emmites’ attempt to have the death certificate amended.

       The Emmites argue, and the en banc court of appeals held, that the Emmites’ request for

leave to seek amendment of Joseph’s death certificate amounted to a motion to extend Chapter 90’s

time limits for serving reports. 386 S.W.3d at 290; see TEX . CIV . PRAC. & REM . CODE § 90.007(e).

                                                 15
The en banc court held that the pretrial court necessarily inferred both such a motion and good cause

to support the extension by allowing the Emmites six weeks to seek the amendment. 386 S.W.3d

at 290-91. Union Carbide responds that no motion was made, good cause could not have been

shown because the reports were incurable under section 90.003(a)(2)(D)’s pulmonary function

testing requirement, and the trial court erred in allowing the Emmites additional time.

       We need not address the question of whether a motion to extend time existed and whether

it was supported by good cause because Union Carbide did not secure a written ruling on either its

motion for reconsideration or the underlying motion to dismiss, nor did it object to the trial court’s

failure to sign a written order. Thus, both motions remained pending before the MDL court. In

January 2008, while Union Carbide’s motion to reconsider was still awaiting resolution, the Emmites

again served Union Carbide with Dr. Britton’s report and for the first time affirmatively invoked the

safety valve provisions of section 90.010(f)(1). Then, at the January 18, 2008 hearing, the Emmites

asserted that Dr. Britton’s report complied with the safety valve requirements and requested the full

evidentiary hearing required by section 90.010(g). As we explain below, because the Emmites

elected to proceed under section 90.010(f) at a time when the court had not ruled on Union Carbide’s

motions to dismiss and for reconsideration, and because the timing requirements that apply to a

section 90.003 report do not apply to a section 90.010(f) report, the trial court did not err by

considering the Emmites’ 90.010(f) reports and other evidence it later offered.

       In construing a statute our primary objective is to ascertain the Legislature’s intent, and we

do that, if possible, through the words the Legislature selected. City of Rockwall v. Hughes, 246
S.W.3d 621, 625 (Tex. 2008). We derive the Legislature’s intent from the statute as a whole, not

                                                 16
by reading individual provisions in isolation. Tex. Mut. Ins. Co. v. Ruttiger, 381 S.W.3d 430, 454

(Tex. 2012).

        Section 90.007(a) outlines the procedure for moving for dismissal for failure to timely serve

a report that complies with section 90.003. TEX . CIV . PRAC. & REM . CODE § 90.007(a). That

provision invokes the timing requirements of section 90.006, but makes no reference to reports filed

pursuant to the safety valve provisions in section 90.010(f)(1). See id. The timing requirements

outlined in section 90.006 refer to reports served pursuant to section 90.003, but similarly to the

dismissal provisions in section 90.007, do not make reference to reports served under the safety

valve provisions in section 90.010(f)(1). See id. § 90.006. If the trial court finds a section 90.007(a)

motion to dismiss to be meritorious, it must dismiss the claim “except as provided by” section

90.010(e). Id. § 90.007(c). Section 90.010(e) mandates dismissal unless the claimant serves a report

that complies with section 90.010(f)(1) and the court, on motion and after a hearing, makes the

findings required by section 90.010(f)(2). Id. § 90.010(e). Thus, section 90.010(e) necessarily

contemplates that a section 90.003 compliant report has not been served on the defendant, and at the

same time provides a method for a claimant to avoid dismissal of the claim by serving a report that

complies with the alternative safety valve requirements, which in turn requires an evidentiary hearing

and factual findings by the court. See id. § 90.010(e). Section 90.010(e) does not mention a timing

requirement for the hearing or findings. See id.

        Among the findings a court must make under section 90.010(f)(2) is that the exposed person

has impairment comparable to the impairment criteria set forth in section 90.003. See id.

§ 90.010(f)(2)(c). Section 90.010(g) further requires the section 90.010(f)(2) findings to be made

                                                   17
after an evidentiary hearing at which both parties may offer evidence and also requires a reasonable

opportunity to conduct discovery before that hearing. Id. § 90.010(g). Section 90.010 thus

necessarily expands the MDL court’s inquiry beyond the issue of whether a report that complies with

section 90.003 has been timely served on the defendant. And although Union Carbide argues that

a two-year discovery period is not reasonable and defeats the purposes of Chapter 90, the factual

situation here explains the delay.

        It follows that because the Emmites invoked the safety valve provisions of section 90.010(f)

at a time when the court was still considering Union Carbide’s motion for reconsideration and

motion to dismiss, they could introduce additional evidence and reports for the trial court to consider.

Accordingly, the MDL court did not abuse its discretion by considering all of the Emmites’ physician

reports and evidence.

        We now turn to the issue of whether Dr. Prince’s report complied with the safety valve

requirements of section 90.010(f)(1).

                            IV. Compliance with Section 90.010(f)(1)

        In lieu of pulmonary function testing demonstrating a specified threshold of functional

impairment, the safety valve provisions in section 90.010(f) require pulmonary function testing to

have been performed on the exposed person and the physician making the report to have interpreted

that testing. TEX . CIV . PRAC . & REM . CODE § 90.010(f)(1)(B)(ii). The only pulmonary testing

performed on Joseph occurred before he retired from Union Carbide in 1979 and that testing did not

show functional pulmonary impairment. As the court of appeals noted, neither the Emmites nor Dr.

Prince rely upon the testing to show that Joseph suffered from asbestos-related functional pulmonary

                                                  18
impairment while he was alive, or that he died as a result of his exposure to asbestos. 386 S.W.3d

at 296.

          The Emmites contend section 90.010(f) requires only that testing was performed and that the

reporting physician interpreted the tests, not that the tests were relevant to the physician’s diagnosis

of functional pulmonary impairment by showing some level of functional impairment or otherwise

playing some part in the physician’s diagnosis. They argue that the forty-year-old tests satisfy

section 90.010(f)(1)(B)(ii) even though Dr. Prince testified the tests were normal and he did not rely

on them in diagnosing Joseph as having had functional pulmonary impairment. We disagree.

          As previously noted, our primary objective in construing a statute is to give effect to the

Legislature’s intent. City of Rockwall, 246 S.W.3d at 625. We derive the Legislature’s intent from

the statute as a whole, not from individual provisions in isolation. Ruttiger, 381 S.W.3d at 454. We

construe a statute’s words according to their plain and common meaning unless they are statutorily

defined otherwise, a different meaning is apparent from the context, or unless such a construction

leads to absurd results. See Tex. Lottery Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628,

635 (Tex. 2010). We take statutes as we find them, presuming the Legislature included words that

it intended to include and omitted words it intended to omit. See, e.g., Presidio Indep. Sch. Dist. v.

Scott, 309 S.W.3d 927, 930 (Tex. 2010). We do not read words into a statute to make it what we

consider to be more reasonable, rather we may do so only to prevent an absurd result. Id. at 930.

          The language of section 90.010(f)(1)(B)(ii) does not expressly require that the pulmonary

function test show functional impairment or otherwise be relevant to the physician’s diagnosis of

asbestos-related functional pulmonary impairment.           See TEX . CIV . PRAC. & REM . CODE

                                                  19
§ 90.010(f)(1)(B)(ii). But in comparing that section to section 90.003, we note the Legislature

retained pulmonary function testing as a requirement in section 90.010(f)(1) while omitting other

objective criteria. That indicates that the Legislature expected pulmonary function testing to play

a key role in the physician’s diagnosis. Comparison of the two sets of requirements provides context

for the role each provision plays. And, it is clear that both in context and in order to avoid

nonsensical, absurd results, section 90.010(f)(1) must be read to require pulmonary function testing

and its results to be relevant to the reporting physician’s medical conclusions.

          First, as to context, section 90.010(f)(1), unlike section 90.003, does not require specific x-

ray readings, but instead simply requires the physician to conclude that the radiographic and other

evidence establishes that the exposed person had asbestos-related disease.                Compare id.

§ 90.003(a)(2)(c), with § 90.010(f)(1)(iii). However, while section 90.010(f)(1) omits a minimum

threshold showing, by way of pulmonary function testing, that either the exposed person’s (1) forced

vital capacity, or (2) total lung capacity, falls below a statutorily set level of pulmonary impairment,

section 90.010(f)(1) still requires that pulmonary function testing has been performed and that the

reporting physician has interpreted that testing. Compare id. § 90.010(f)(1), with § 90.003(a)(2)(D).

By specifically retaining pulmonary function testing in the safety valve provisions while omitting

other requirements, the Legislature singled out pulmonary function testing as a paramount

consideration in a physician’s medical conclusions, and not merely an inconsequential procedural

hurdle.

          A section 90.010(f)(1) report must include a detailed medical, occupational, and exposure

history. Id. § 90.010(f)(1)(A) (incorporating the requirements from section 90.003(a)(2)(A)-(B)).

                                                    20
The reporting physician must rule out causes of functional impairment other than asbestos exposure.

Id. (incorporating the requirements from section 90.003(a)(2)(E)). And a section 90.010(f)(1) report

must include copies and documentation of all testing, including pulmonary function testing, that the

physician reviewed in reaching the physician’s conclusions. Id. (incorporating the requirements from

section 90.003(a)(2)(F)). By requiring copies of all pulmonary function tests reviewed by the

physician in reaching his conclusions, as well as requiring pulmonary function testing to have been

performed, the Legislature indicated that the pulmonary function testing must play a role in the

physician’s medical conclusions under the safety valve. Id. § 90.010(f)(1).

       Moreover, absent the pulmonary function test required by section 90.010(f) being relevant

to the diagnosis of functional pulmonary impairment, the safety valve requirement would yield

results completely at odds with the rest of Chapter 90’s testing requirements by permitting claims

to go forward based on the fortuity of pulmonary testing having occurred sometime in the exposed

person’s past—as with Joseph’s pulmonary tests—but not requiring the testing to be relevant to any

diagnosis of impairment, while the other testing requirements in Chapter 90 are required to be

relevant to the diagnosis of pulmonary functional impairment. The associated result would be that

persons with asbestosis but no pulmonary function test in their past will be precluded from pursuing

claims because they never underwent testing—even though such a test might have been completely

irrelevant to a diagnosis of asbestos-related pulmonary function impairment. If the required testing

is sufficient absent any relationship to the diagnosis, the requirement might just as well be some

other non-relevant accomplishment or event such as requiring the exposed person to have been born

on a particular day of the week. We do not attribute to the Legislature an intent that Chapter 90, with

                                                  21
its detailed processes and procedures, should yield such a nonsensical, arbitrary result. The

Legislature’s stated purpose was to preserve and allocate limited resources for compensating persons

impaired by asbestosis, not to arbitrarily deny compensation to persons with asbestosis.

       Thus, in order to interpret the pulmonary function testing requirement in the safety valve

provision in a manner that contextually meshes with the remainder of Chapter 90, and yields non-

arbitrary, non-absurd results, we are compelled to conclude that the Legislature intended that the

testing have some relevance to the physician’s diagnosis of asbestos-related pulmonary impairment,

such as by showing some level of pulmonary impairment, even though the testing results do not meet

the section 90.003 threshold. Reading the statute otherwise would ignore the Legislature’s purpose

in enacting Chapter 90, which was to respond to the asbestosis litigation crisis that was in large part

the result of lawsuits filed by persons who had been exposed to asbestos and may even have had

asbestos-related physical changes, but who had not developed asbestos-related physical impairment.

Act of May 16, 2005, 79th Leg., R.S., ch. 97, § 1(f), (n), 2005 Tex. Gen. Laws 169, 169-70.

       In his dissent, Justice Boyd argues that the pulmonary function testing requirement in section

90.010(f) requires only that testing has been performed—regardless of its timing, results, or

relevance to the physician’s medical conclusions—because the existence of past testing establishes

the claimant was concerned enough about asbestos exposure to have testing performed at some point.

But nothing in this record or the legislative findings supports that position: the Emmites do not

contend that pulmonary function tests are administered only to determine if persons have asbestos-

related pulmonary impairment. Even if they did, their position would not account for pulmonary

function tests administered for purposes completely unrelated to possible asbestos-caused pulmonary

                                                  22
injury, such as pre-employment physical examinations, athletic physical examinations, and certain

military physical examinations.

       Justice Boyd also argues that it is unnecessary for the safety valve’s pulmonary function test

to be relevant to the physician’s diagnosis of pulmonary function impairment because of the other

safety valve requirements. But if the required pulmonary function test is inconsequential as to the

determination of functional pulmonary impairment, then there is no need for it to be part of the safety

valve requirements at all. Chapter 90 is too detailed and carefully constructed to achieve the

Legislature’s specified purpose—preserving scarce assets for those who have functional pulmonary

impairment—to attribute to the Legislature an intent for the statute to contain a random,

inconsequential, arbitrary hurdle for claimants to overcome.

       Finally, Justice Boyd speculates that legislators might have made a mistake and simply

missed adding the requirement to the safety valve section that the pulmonary function test must

demonstrate some impairment or other relevance to a physician’s diagnosis of functional pulmonary

impairment. And they may have. But we presume legislators intended to enact legislation fulfilling

their clearly stated purpose rather than presuming they made a mistake that both diminishes the result

they were seeking to obtain as well as arbitrarily distinguishing among persons claiming asbestos-

related impairment.

       In sum, applying the construction urged by the Emmites would result in the statute at least

partially failing its intended purpose, and would attribute to the Legislature an intent to require

pulmonary function testing and interpretation of that testing as a meaningless, arbitrary procedural

hurdle instead of an objective method for differentiating between persons exposed to asbestos and

                                                  23
who have functional pulmonary impairment from that exposure and those exposed to asbestos but

who have no functional impairment from it. See TEX . CIV . PRAC. & REM . CODE §§ 90.003(c)(3),

90.001(23), 90.010(f)(1); see also Act of May 16, 2005, 79th Leg., R.S., ch. 97, § (n), 2005 Tex.

Gen. Laws 169, 170. And we presume the Legislature does not impose meaningless requirements

as part of its lawmaking function. Tex. Lottery Comm’n, 325 S.W.3d at 635.

        We conclude that forty-year-old tests that do not show some level of functional pulmonary

impairment, or are not otherwise relevant to the diagnosis of functional pulmonary impairment, do

not fulfill the requirements of section 90.010(f)(1)(B)(ii). Dr. Prince’s report does not satisfy section

90.010(f)(1), and the statute requires dismissal of the Emmites’ claims.

        Our conclusion that section 90.010(f)(1)(B)(ii) mandates dismissal of the Emmites’ claims

leads to the question of whether, as they urge in the alternative, the section is unconstitutionally

retroactive as applied to them. See TEX . CONST . art. I, § 16.

                        V. Constitutionality of Section 90.010(f)(1)(B)(ii)

                                    A. Retroactivity Generally

        The Texas Constitution provides that “No bill of attainder, ex post facto law, retroactive law,

or any law impairing the obligation of contracts, shall be made.” TEX . CONST . art. I, § 16. We have

defined a retroactive law as “a law that acts on things which are past.” Subaru of Am., Inc. v. David

McDavid Nissan, Inc., 84 S.W.3d 212, 219 (Tex. 2002). Chapter 90 changed the procedures and

standards for the Emmites to pursue their statutory cause of action for wrongful death after it had

accrued, so the statute’s effect was retroactive as to their claims. See Russell v. Ingersoll-Rand Co.,

841 S.W.2d 343, 348 (Tex. 1992) (a wrongful death cause of action accrues at the death of the

                                                   24
injured person); see also TEX . CIV . PRAC. & REM . CODE § 16.003(b). But retroactive effect alone

will not make a statute unconstitutional. See Robinson v. Crown Cork & Seal Co., 335 S.W.3d 126,

139 n.67 (Tex. 2010) (citing Tex. Water Rights Comm’n v. Wright, 464 S.W.2d 642, 648 (Tex.

1971)). We begin, as we do with any challenge to a statute’s constitutionality, by presuming that the

statute is constitutional. See Walker v. Gutierrez, 111 S.W.3d 56, 66 (Tex. 2003). And the burden

of demonstrating a statute is unconstitutional is on the party challenging it. Id.

       Union Carbide notes that because a wrongful death cause of action is purely statutory, its

legislative restriction does not violate the open courts provision of the Texas Constitution. See

Moreno v. Sterling Drug, Inc., 787 S.W.2d 348, 355-56 (Tex. 1990). It then reasons that if the

Legislature may restrict statutory causes of action without violating the open courts provision of the

Texas Constitution, it may also restrict them without implicating the constitutional prohibition

against retroactive laws. But our test for violation of the open courts provision applies only to

common law causes of action and addresses different concerns than the prohibition on retroactive

laws. See id.; see also TEX . CONST . art. I, § 13. We have noted that retroactive effects of a statute

on common law and statutory causes of action present “different considerations” in the retroactivity

context. See Robinson, 335 S.W.3d at 135-36. But we have never held that statutory causes of

action are categorically beyond the constitutional protections from retroactive laws. Nor do we do

so today. Rather, we apply the framework for retroactivity analysis we adopted in Robinson. And

because the analysis we set out in Robinson guides our way, we briefly review that case.

       In Robinson, Barbara and John Robinson sued Crown Cork & Seal, the successor to John’s

former employer, alleging that John contracted mesothelioma due to asbestos exposure. Id. at 129.

                                                  25
After the lawsuit had proceeded to the discovery stage, the Legislature enacted Chapter 149 of the

Texas Civil Practice and Remedies Code which altered the choice of law rules in successor-liability

asbestos cases. Id. at 130. The statute functioned to absolve Crown Cork & Seal of liability for

John’s mesothelioma and barred the Robinsons’ claims. Id. at 132-33. The trial court granted

summary judgment to Crown Cork & Seal based on Chapter 149’s limitation of liability. Id. at 133.

The Robinsons appealed, arguing that Chapter 149 was a retroactive law in violation of the Texas

Constitution. Id.

       We determined that classifying a right or interest as “vested” in order to determine whether

it has been retroactively diminished or impaired in violation of the constitution has not yielded an

efficient and predictable framework. See id. at 145 (“Robinson’s argument that [three different

rights] are somehow vested differently for purposes of determining unconstitutional retroactivity

establishes the fundamental failure of the ‘impairs vested rights’ test.”). After extensively reviewing

our jurisprudence concerning the ‘vested rights’ analysis as to retroactivity and noting its

shortcomings, we explained that

       [O]ur cases establish that the constitutional prohibition against retroactive laws does
       not insulate every vested right from impairment, nor does it give way to every
       reasonable exercise of the Legislature’s police power; it protects settled expectations
       that rules are to govern the play and not simply the score, and prevents the abuses
       of legislative power that arise when individuals or groups are singled out for special
       reward or punishment. No bright-line test for unconstitutional retroactivity is
       possible. Rather, in determining whether a statute violates the prohibition against
       retroactive laws in article I, section 16 of the Texas Constitution, courts must
       consider three factors in light of the prohibition’s dual objectives: the nature and
       strength of the public interest served by the statute as evidenced by the Legislature’s
       factual findings; the nature of the prior right impaired by the statute; and the extent
       of the impairment. The perceived public advantage of a retroactive law is not simply
       to be balanced against its relatively small impact on private interests, or the

                                                  26
        prohibition would be deprived of most of its force. There must be a compelling
        public interest to overcome the heavy presumption against [the validity of]
        retroactive laws.

Id. at 145-46 (emphasis added) (citations omitted). After clarifying the framework for determining

whether a statute is unconstitutionally retroactive, we applied the three factors we enumerated to the

facts of the case.

        Addressing the nature of the right impaired and the extent of that impairment, we first

recognized that although it did so indirectly, Chapter 149 extinguished the Robinsons’ common law

claims. Id. at 148. We also recognized that the Robinsons’ claims had matured, discovery in the

case showed the claim was substantially based in fact, and recovery was predictable. Id. We further

noted the Robinsons’ reasonable, settled expectation that the rule of law permitting their recovery

would not be altered after they had already filed and proceeded with their lawsuit. Id. Thus we

concluded that Chapter 149 had the effect of abrogating the Robinsons’ claims and benefitting

Crown Cork & Seal. Id. at 149.

        Turning to the public interest served, we noted that Chapter 149 contained no legislative

findings and was apparently enacted to benefit Crown Cork & Seal and no one else. Id. We held

that the public interest served—reduction of one corporation’s liability—was slight. Id. at 149-50.

Given the minimal public interest served and the grave impact on the Robinsons’ right to recover,

we held Chapter 149 to be unconstitutionally retroactive. Id. at 150.

                           B. Chapter 90 as Applied to the Emmites

                     1. Nature and Strength of the Public Interest Served



                                                 27
        The Emmites assert that requiring them to show Joseph had a pulmonary function test

showing impairment as a prerequisite for maintaining their claim does not serve a compelling public

interest. They say that, as applied to them, only Union Carbide would benefit from imposition of

the requirement—an improper legislative abuse of power prohibited by the Constitution. We

disagree.

        To overcome the presumption that laws with retroactive effects are unconstitutional, the

public interest a statute serves must be compelling. Id. at 146. The statute in Robinson was

ostensibly enacted for the sole benefit of Crown Cork & Seal. Id. The only public benefit achieved

by the statute was the reduction of Crown Cork & Seal’s liability due to asbestos litigation—a

benefit we declined to find sufficiently compelling to overcome the presumption that retroactive laws

are unconstitutional. See id. at 149. But the statutory provision at issue here stands in stark contrast

to the one we addressed in Robinson. The Legislature provided extensive findings to support

Chapter 90’s enactment and its effects. Act of May 16, 2005, 79th Leg., R.S., ch. 97, § 1, 2005 Tex.

Gen. Laws 169. Those findings identified a litigation crisis in which more asbestos-related suits

were filed in Texas than in any other state, negatively affecting the financial resources available for

compensating persons with asbestos-related injuries and the judicial resources available for

allocating those financial resources. Id. § 1(d), (e). The findings in part attributed the crisis to

lawsuits filed by persons who had been exposed to asbestos, but who were not suffering from

asbestos-related impairment. Id. § 1(f). The Legislature noted the onslaught of asbestos litigation

had negative effects on employers, employees, and the court system. Id. § 1(g). Because of those

effects, the Legislature acted

                                                  28
         to protect the right of people with impairing asbestos-related and silica-related
         injuries to pursue their claims for compensation in a fair and efficient manner
         through the Texas court system, while at the same time preserving scarce judicial and
         litigant resources from being misdirected by the claims of individuals who have been
         exposed to asbestos or silica but have no functional or physical impairment from
         asbestos-related or silica-related disease.

Id. § 1(n) (emphasis added). To achieve its purpose the Legislature adopted standards to differentiate

between persons exposed to asbestos who were functionally impaired and those who had been

exposed but were not functionally impaired, even though they may have been diagnosed with

asbestosis. Id.; see also TEX . CIV . PRAC. & REM . CODE §§ 90.001(23), 90.003, 90.010(f)(1).10

         In contrast to the situation in Robinson, this record contains no evidence that the legislative

purpose underlying Chapter 90 was to benefit any particular entity. Chapter 90 contains a

comprehensive set of requirements, definitions, and procedural steps for addressing the widespread

problem the Legislature identified. The application of, and public purpose served by, the statute

accords with cases we cited favorably in Robinson. See Robinson, 335 S.W.3d at 143-44; see also

In re A.V., 113 S.W.3d 355 (Tex. 2003) (declining to declare a statute unconstitutionally retroactive

when the Legislature sought to protect children); Barshop v. Medina Cnty. Underground Water

Conservation Dist., 925 S.W.2d 618 (Tex. 1996) (finding retroactive legislation to safeguard the

water supply compelling and not unconstitutionally retroactive). In this regard, the Emmites’ claim

that only Union Carbide has been benefitted by application of Chapter 90 is undermined by the




         10
           W e previously considered Chapter 90’s purpose in the silica context. See In re GlobalSantaFe Corp., 275
S.W .3d 477, 482 (Tex. 2008). There we noted that establishing a minimal level of impairment through a physician report
before a lawsuit could proceed served the purpose of conserving judicial and litigant resources. Id. at 483.

                                                          29
legislative findings and the fact that the Emmites sued thirty-seven other companies along with

Union Carbide.

        We conclude that Chapter 90 serves a compelling public interest.

        2. Nature of the Right Impaired by the Statute and Extent of the Impairment

        We next consider the other two Robinson factors: the nature of the right impaired by Chapter

90 and the extent of that impairment. In Robinson, we held that at the time the Legislature enacted

the statute being considered there, the Robinsons’ right to pursue their common law personal injury

claim had matured, recovery was predictable, and discovery had demonstrated their claims to have

a substantial basis in fact. Robinson, 335 S.W.3d at 148. As to the extent of the impairment of that

right, the choice of law statute effectively extinguished the Robinsons’ common law action for

personal injury. Id. It followed that the statute significantly disrupted the Robinsons’ settled

expectation that their right to proceed with their claim would not be legislatively abrogated after they

filed suit. Id. at 148-49.

        The present situation is markedly different. Until September 1, 2005, a claim for an asbestos-

related injury by or on behalf of Joseph, or by his beneficiaries, would not have been subject to the

pulmonary function testing requirement in Chapter 90. When the Emmites filed suit in June 2007,

they could not satisfy the requirement of pulmonary function testing showing that Joseph had

impairment, so undoubtedly their right to pursue a statutory wrongful death claim was detrimentally

affected by Chapter 90. However, in light of the compelling public interest we have identified, and

as we explain below, Chapter 90 did not impair the Emmites’ right to recovery in such a manner as

to be unconstitutionally retroactive.

                                                  30
        As noted above, the situation before us is different from the one we addressed in Robinson.

First, the timing of events is different. In Robinson the statute was enacted after the Robinsons filed

their lawsuit. Id. at 155. In this case, Chapter 90 had been signed into law before Joseph died, it

allowed a grace period for suits to be filed under the law as it previously existed, and it had been the

law for more than a year before the Emmites filed suit. Also unlike Robinson, the Emmites’

recovery was not yet predictable when Chapter 90 became effective. See id. at 148. In Robinson,

John Robinson had been diagnosed with mesothelioma and the facts developed in discovery as of

the time the Legislature enacted the statute demonstrated that the Robinsons’ claims had a substantial

basis in fact. Id. However, there is nothing in this record showing the Emmites were contemplating

a suit based on claims of asbestos-related injury before Chapter 90 had taken effect. Unlike the

situation in Robinson, no suit was pending based on Joseph’s asbestos exposure when Chapter 90

became effective; his original death certificate did not mention asbestos-related disease; and the

Emmites do not assert that Joseph’s medical or other evidence demonstrated asbestos-related

pulmonary impairment before May 2005, during his final hospitalization. It was over two years after

his death and during the pendency of the Emmites’ suit when they advised the trial court that they

were seeking to have his death certificate amended to reference asbestosis as a cause of death. We

fail to see how the Emmites reasonably could have had settled expectations that the Legislature

would not change the requirements for a wrongful death lawsuit based on asbestos-related injury

when they have not demonstrated that they were contemplating such a suit before Chapter 90 became

effective, despite Joseph’s history of asbestos exposure and the report to hospital personnel in May

2005, that he had previously been diagnosed with asbestosis. See id. at 148 (“The Robinsons could

                                                  31
well have expected . . . that a rule of law that permitted their recovery . . . would not be changed after

they had filed suit to abrogate their claim.”); see also City of Tyler v. Likes, 962 S.W.2d 489, 502

(Tex. 1997) (finding that a statute was not unconstitutionally retroactive when the plaintiff had two

months to sue before it became effective).

        The Emmites recognize that it has long been the law in Texas that the Legislature may repeal

a statute and immediately eliminate any right or remedy that the statute previously granted. See

Quick v. City of Austin, 7 S.W.3d 109, 128 (Tex. 1998); Dickson v. Navarro Cnty. Levee

Improvement Dist. No. 3, 139 S.W.2d 257 (Tex. 1940). They argue that their case is different. They

submit that Chapter 90 did not repeal the Wrongful Death Act, but rather changed it to increase

procedural requirements for only one particular type of recovery: that related to injuries from

asbestos. They also argue that they had settled expectations as to the continuing viability of their

statutory wrongful death claim because Texas has recognized such claims for a long time and their

claim had accrued before Chapter 90 became effective. See TEX . CIV . PRAC. & REM . CODE

§ 16.003(b) (limitations begins to run on an injury resulting in death when the death occurs). We

disagree with the Emmites’ position.

        First, as we have discussed above, the Emmites do not assert that they were contemplating

a wrongful death suit before Chapter 90 became effective, nor have they demonstrated that before

they filed suit they otherwise had expectations that the law as it existed prior to the enactment of

Chapter 90 would govern their claim. Further, Chapter 90 did not purport to eliminate all wrongful

death causes of action based on asbestos-related injuries. Rather, it was narrowly designed to

address the documented crisis. See Act of May 16, 2005, 79th Leg., R.S., ch. 97, § 1, 2005 Tex.
32
Gen. Laws 169. Its adoption of functional pulmonary impairment as a threshold requirement for

maintaining a cause of action was not an arbitrary legislative invention or standard, but a medically

accepted standard for measuring asbestos-related effects.         TEX . CIV . PRAC. & REM . CODE

§§ 90.003(a)(2)(D), 90.010(f)(1)(B)(ii), 90.001(23); see also Act of May 16, 2005, 79th Leg., R.S.,

ch. 97, § 1 (n), 2005 Tex. Gen. Laws 169, 170.

        The addition of procedural steps for bringing a statutory cause of action is not the kind of

focused, special interest legislative action we held unconstitutional in Robinson. The Emmites could

not have had reasonable expectations that the rules as to asbestos-related injury claims as they

existed before September 1, 2005, would continue to apply beyond September 1, 2005, when

Chapter 90 forewarned them that they would not, and when there is nothing in the record to

demonstrate that they were contemplating a suit before Chapter 90 became effective, much less

before it was enacted. In the context of a constitutional retroactivity challenge to the changed rules,

the impact of Chapter 90 on the Emmites’ expectations does not outweigh the compelling public

interest it serves.

        In sum, Chapter 90 did not upset settled expectations of the Emmites in the constitutional

sense to the extent that it outweighs the compelling public interest found and addressed by the

Legislature—even though, under these facts, Chapter 90 effectively bars their claim. Accordingly,

Chapter 90 and section 90.010(f)(1)(B)(ii)’s pulmonary function testing requirement, as applied to

the Emmites, does not violate the Texas Constitution’s prohibition against retroactive laws.

                                          VI. Conclusion



                                                  33
       We reverse the judgment of the court of appeals and render judgment dismissing the

Emmites’ suit.



                                         ________________________________________
                                         Phil Johnson
                                         Justice


OPINION DELIVERED: July 3, 2014




                                           34